Mullen, P. J.:
The complaint in this case alleges the making, by Siphorus Hammond in his life, of a deed of certain premises, therein described, to Lavina Hammond, his then wife; the delivery of the same to take effect only on his death; the rescission of the said arrangement by mutual agreement of the parties; that said Hammond made provision for his said wife by will; the death of the said Lavina; his marriage to the present plaintiff, and the making of another will, devising to her one undivided fourth part of the said premises, and the residue to the defendants; his death; proof of said .will; and that the defendants, having obtained possession of said deed, so executed in favor of his first wife, caused the date of the acknowledgment to be altered, and then put it on record, and now claims to own said premises in fee as heirs of the said first wife. The prayer for relief is, that said deed be set aside, the premises partitioned, and the widow’s dower set off to her. The defendants demur, because of the joinder of three distinct causes of action, not arising out of the same transaction connected with the same subject-matter. The demurrer was overruled, and defendants allowed twenty days to answer.
The complaint does not contain three distinct and independent causes of action. It presents a case in which the plaintiff is or may be entitled to three kinds of relief upon the same state of facts. A court of equity, having obtained jurisdiction of a cause, would grant such relief as the parties showed themselves to be entitled to, and for that purpose would entertain jurisdiction of eases which appropriately belonged to courts of law, in order to avoid multiplicity of suits. The court, at the trial, will determine how much of the relief demanded can properly be granted. That question is not before us on this demurrer. The order must be affirmed, with leave to defendants to answer on payment of costs.
Present — Mullen, P. J., Smith and Gilbert, JJ.
Ordered accordingly